Citation Nr: 0604445	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-19 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an apportionment of the veteran's nonservice-
connected disability pension for a minor child.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the former spouse and custodian of the minor 
child of a veteran who served on active duty from February 
1970 to September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in May 2004.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the issue on appeal.

2.  The veteran is not shown to be reasonably discharging his 
responsibility for support of his minor child, with whom he 
does not reside, by making adequate payments for her support.

3.  The appellant does not have a present financial hardship 
for the purpose of determination of a special apportionment.


CONCLUSIONS OF LAW

1.  The requirements for a general apportioned share of the 
veteran's nonservice-connected disability pension for a minor 
child have been met.  38 U.S.C.A. § 5307 (West 2002); 
38 C.F.R. § 3.450 (2005).

2.  The requirements for a special apportioned share of the 
veteran's nonservice-connected disability pension for a minor 
child have not been met.  38 U.S.C.A. § 5307 (West 2002); 
38 C.F.R. § 3.451 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the parties were notified of the VCAA duties to assist by 
correspondence dated in May 2004.  All identified and 
authorized records relevant to the issue on appeal have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

A claim for an apportionment is a "contested claim" and is 
subject to the special procedural regulations as set forth in 
38 C.F.R. §§ 19.100, 19.101, and 19.102.  The applicable 
contested claims procedures were followed in this case.  The 
parties have been provided notices and determinations related 
to the contested claim and advised of the applicable laws and 
regulations.

VA law provides that if a veteran is not living with his or 
her spouse or his or her children are not in the veteran's 
custody, all or any part of the pension payable on account of 
the veteran may be apportioned as may be prescribed by the 
Secretary.  See 38 U.S.C.A. § 5307 (West 2002).  A 
"general" apportionment may be paid if the veteran is not 
residing with his or her spouse or if his or her children are 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the children's support.  See 38 C.F.R. § 3.450 (2005).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that it is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is 
shown to exist but pension may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
of the individual case as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration is to be 
given to such factors as the amount of VA benefits payable, 
other income and resources of the veteran and those 
dependents in whose behalf the apportionment is claimed, and 
the special needs of the veteran, his or her dependents, and 
the apportionment claimants.  See 38 C.F.R. § 3.451 (2005).  
It is noted that, ordinarily, a special apportionment of more 
than 50 percent of a veteran's benefits would constitute 
undue hardship on him or her while apportionment of less than 
20 percent of his or her benefits would not provide a 
reasonable amount for any apportionee.  Id. 

In this case, VA records show entitlement to nonservice-
connected disability pension benefits was established in a 
May 2002 rating decision effective from August 7, 2001.  The 
veteran's recognized disabilities include a seizure disorder 
(20 percent disabling), urinary tract infection (0 percent 
disabling), and vision loss (0 percent disabling).  VA 
treatment records dated in 2001 show the veteran was homeless 
for some period of time and that he also reported he had 
lived with his ex-spouse.  A February 2002 VA examination 
report noted he was a resident of the local Soldiers and 
Sailors home.  In a September 2002 VA Form 21-686c, 
Declaration of Status of Dependents, the veteran listed 
A.M.F. as his minor child in the custody of the appellant, a 
former spouse.  Although he reported he was presently 
divorced, in a section for information concerning a current 
marriage he indicated he provided $100 per month to his 
spouse for support.  A birth certificate for A.M.F. was also 
submitted indicating she was born in 1986 and is at this time 
a minor for VA purposes.

In correspondence, dated in September 2002, the appellant 
requested an apportionment on behalf of the veteran's minor 
child.  She stated the veteran had not been supporting his 
daughter because of his limited income.  In a December 2002 
statement, the appellant asserted the veteran was not 
supporting his daughter because of his limited income, but 
also reported that as of December 9, 2002, he had provided 
$245 for the months of November and December.  She reported 
average monthly income in excess of average living expenses 
of approximately $300.  In her June 2003 VA Form 9 she 
admitted that she had no financial hardship, but stated the 
veteran had never paid child support.  

In May 2004, the Board remanded the case for additional 
development including for requests for the veteran's present 
financial status, proof of any monthly support payments, and 
to clarify if he was receiving Social Security Administration 
(SSA) benefits or living in a Pennsylvania Soldiers and 
Sailors Home.  VA records dated in May 2004, in essence, 
demonstrate that the veteran was not presently residing at 
the Erie, Pennsylvania, Soldiers and Sailors Home.  In 
correspondence sent to his address of record dated in 
May 2004 the veteran was requested to provide current 
financial and employment information and evidence of any 
support payment he had made for his daughter A.M.F.  No 
response was apparently received by VA and there is no 
indication the May 2004 VA correspondence was returned as 
undeliverable.  Records dated in October 2005 show the 
veteran is not presently receiving SSA benefits.

Based upon the evidence of record, the Board finds the most 
recent evidence of record, the appellant's June 2003 VA Form 
9, demonstrates the veteran has not made regular, reasonable 
payments on behalf of his minor child, A.M.F.  The 
appellant's statements as to this matter are credible and the 
veteran has not provided sufficient evidence that he was 
providing adequate support.  

The Board notes the Court has held that the duty to assist is 
not always a one-way street and that if a claimant (or as in 
this case a contesting party) wishes help he or she cannot 
passively wait for it in those circumstances where they may 
or should have information that is essential to the claim.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991); aff'd 1 Vet. 
App. 406 (1991).  In the absence of specific financial 
information from the veteran as requested by the May 2004 VA 
correspondence, the Board must conclude that he has not been 
reasonably discharging his responsibility for support.  See 
38 C.F.R. § 3.450.  Therefore, entitlement to a general 
apportionment of the veteran's nonservice-connected 
disability pension on behalf of his minor child A.M.F. is 
warranted.

The Board finds, however, that the appellant is not entitled 
to a special apportionment under 38 C.F.R. § 3.451 on behalf 
of the veteran's minor child A.M.F.  A special apportionment 
is meant to provide for an apportionment in situations where 
the veteran is reasonably discharging his responsibility for 
the support of his dependents, but special circumstances 
exist which warrant giving the dependents additional support.  
In this case, the appellant's reported monthly income and 
expenses do not indicate financial hardship.  In fact, she 
admitted as much in her June 2003 statements.  Therefore, the 
Board finds the appellant has not demonstrated a present 
financial hardship and a special apportionment is not 
warranted.  To this extent, her claim must be denied.




ORDER

Entitlement to a general apportionment of the veteran's 
nonservice-connected disability pension for a minor child is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to a special apportionment of the veteran's 
nonservice-connected disability pension for a minor child is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


